Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Claims 1-18 are presenting for examination.

Statutory Double Patenting Rejection

2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

3.	Claims 7-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 7-18 of prior U.S. Patent No. 10,855,628. This is a statutory double patenting rejection.



10,855,628
7. (Original) An information processing method implemented by an information processing system configured to communicate with a terminal device and transmit message information responding to received message information, the information processing method comprising: controlling, by circuitry, including receiving message information from a terminal device, and transmitting the responding message information to the terminal device based on setting information in which query information 

    PNG
    media_image1.png
    424
    394
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    136
    322
    media_image2.png
    Greyscale

9. (Original) The information processing method according to claim 8, further comprising: receive switching operation for switching the state, the switching operation being performed by the contractor, wherein at the switching, the state is switched in accordance with the received switching operation.

    PNG
    media_image3.png
    102
    329
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    102
    329
    media_image4.png
    Greyscale

11. (Original) The information processing method according to claim 10, wherein at the switching, the state is switched among a third state, the first state, and the second state, the third state being a state 

    PNG
    media_image5.png
    118
    329
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    112
    338
    media_image6.png
    Greyscale


providing content including transmitting, to the terminal device, content information for inputting the message information in the terminal device, wherein at the controlling, the message information input based on the content information and received from the terminal device is received, and at the providing, when the state corresponding to the contractor identification information transmitted from the terminal device is the second state, the 


    PNG
    media_image7.png
    189
    358
    media_image7.png
    Greyscale

13. (Original) An information processing system comprising: a terminal device including first circuitry; and an information processing apparatus including second circuitry, wherein the first circuitry is configured to receive message information input by a user, transmit the message information input by the user to the information processing apparatus the second circuitry is configured to receive the message information from the terminal device, and transmit the responding 
when switching from the second state to the first state is performed, transmit the responding message information to the terminal device based on the setting information for which the change has been received in the second state before the switching is performed.

    PNG
    media_image8.png
    445
    335
    media_image8.png
    Greyscale



a storage unit configured to store the state 
the second circuitry is configured to receive message information from the terminal device based on the state corresponding to the contractor identification information transmitted from the terminal device.

    PNG
    media_image9.png
    147
    333
    media_image9.png
    Greyscale

15. (Original) The information processing system according to claim 14, wherein the second circuitry is further configured to receive switching operation for switching the state, the switching operation being performed by the 

    PNG
    media_image10.png
    109
    334
    media_image10.png
    Greyscale

16. (Original) The information processing system according to claim 14, wherein the storage unit is configured to store the contractor and a period of the first state in association with each other, and the second circuitry is configured to switch the state corresponding to the contractor based on the period of the first state corresponding to the contractor.

    PNG
    media_image11.png
    163
    397
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    200
    396
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    76
    414
    media_image13.png
    Greyscale

18. (Original) The information processing system according to claim 14, wherein the second circuitry is further configured to transmit, to the terminal device, content information for inputting the message information in the terminal device, and the second circuitry is configured to receive the message information input based on the content information and received from the terminal device, and when the state 

    PNG
    media_image14.png
    241
    429
    media_image14.png
    Greyscale



Obvious Double Patenting Rejection

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,855,628. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 628 substantially teaches the claimed invention as shown in the table below.

17/082,480
10,855,628
1. (Currently Amended) An information processing apparatus comprising circuitry configured to receive message information from a terminal device, and transmit responding message information to the 

    PNG
    media_image15.png
    278
    285
    media_image15.png
    Greyscale

2. (Currently Amended) The information processing apparatus according to claim 1, Wherein:
The circuitry is further configured to receive switching operation for switching the state, the switching operation being performed by the contractor, and
The circuitry is configured to switch the state in accordance with the received switching operation. 

    PNG
    media_image16.png
    126
    294
    media_image16.png
    Greyscale


A storage unit configured to store the state switched by the circuitry and contractor identification information for identifying a contractor in association with each other, wherein
The circuitry is configured to receive message information from the terminal device based on the state corresponding to the contractor identification information transmitted from the terminal device. 

    PNG
    media_image17.png
    93
    323
    media_image17.png
    Greyscale

4. (Original) The information processing apparatus according to claim 2, wherein
The storage unit is configured to store the contractor and a period of the first state in association with each other, and
the circuitry is configured to switch the state corresponding to the contractor based on the period of the first state corresponding to the contractor.

    PNG
    media_image18.png
    102
    286
    media_image18.png
    Greyscale

5. (Original) The information processing apparatus according to claim 4, wherein the circuitry is configured to switch the state 

    PNG
    media_image19.png
    174
    308
    media_image19.png
    Greyscale

6. (Original) The information processing apparatus according to claim 2, wherein the circuitry is further configured to transmit, to the terminal device, content information for inputting the message information in the terminal device, and the circuitry is configured to receive the message information input based on the content information and received from the terminal device, and when the state corresponding to the contractor identification information transmitted from the terminal device is the .

    PNG
    media_image20.png
    71
    278
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    135
    322
    media_image21.png
    Greyscale



6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/            Primary Examiner, Art Unit 2457                                                                                                                                                                                            
12/04/2021